              Case 1:19-cv-08359-VEC Document 92 Filed 06/24/21 Page 1 of 2
Lawrence E. Buterman                                                 1271 Avenue of the Americas
Direct Dial: +1 (212) 906-1264                                       New York, New York 10020-1401
lawrence.buterman@lw.com                                             Tel: +1.212.906.1200 Fax: +1.212.751.4864
                                                                     www.lw.com

                                                                     FIRM / AFFILIATE OFFICES
                                                                     Beijing        Moscow
                                                                     Boston         Munich
                                                                     Brussels       New York
                                                                     Century City   Orange County
                                                                     Chicago        Paris
June 24, 2021                                                        Dubai          Riyadh
                                                                     Düsseldorf     San Diego
                                                                     Frankfurt      San Francisco
                                                                     Hamburg        Seoul
                                                                     Hong Kong      Shanghai
VIA ECF                                                              Houston        Silicon Valley
                                                                     London         Singapore
                                                                     Los Angeles    Tokyo
The Honorable Valerie E. Caproni                                     Madrid         Washington, D.C.
United States District Court                                         Milan
Southern District of New York
40 Foley Square, Room 240
New York, NY 10007

           Re:        Relevent Sports, LLC v. Fédération Internationale de Football Association &
                      United States Soccer Federation, Inc., No. 19-cv-08359-VEC

Dear Judge Caproni:

        We write in response to the letter dated June 23, 2021, submitted by Plaintiff Relevent
Sports, LLC (“Relevent”) in the above-captioned action. Contrary to Relevent’s suggestion, the
Supreme Court’s decision in National Collegiate Athletic Association v. Alston, No. 20-512 (June
21, 2012), does not bear on the critical issue underlying U.S. Soccer’s motions to dismiss—
whether Relevent has plausibly alleged any kind of conscious commitment to a common scheme
in violation of Section 1 of the Sherman Act.

         The issues presented and the Supreme Court’s holdings in Alston have nothing to do with
the pleading issues before this Court. Indeed, in Alston, the foundational issue of whether there
was an agreement or concerted action was conceded by the NCAA: “[T]his suit involves admitted
horizontal price fixing in a market where the defendants exercise monopoly control.” Alston, slip.
op. at 14 (emphasis added); see also id. at 8 (“The NCAA did not ‘contest evidence showing’ that
it and its members have agreed to compensation limits on student athletes[.]” (citation omitted)).
Accordingly, nothing in the Supreme Court’s decision changes the fact that Relevent still has not
alleged any “agreement” between FIFA, U.S. Soccer, or anyone else in violation of Section 1.

         Unlike here, Alston did not involve a question of whether there was an agreement under
Section 1 at all; the NCAA conceded that there was an agreement. Rather, the NCAA argued that
its student-athlete compensation restrictions (admittedly the product of concerted action) should
be entirely exempt from a traditional rule of reason analysis under the Sherman Act:

           [W]e focus only on the objections the NCAA does raise. Principally, it suggests
           that the lower courts erred by subjecting its compensation restrictions to a rule of
           reason analysis. In the NCAA’s view, the courts should have given its restriction
                Case 1:19-cv-08359-VEC Document 92 Filed 06/24/21 Page 2 of 2
June 24, 2021
Page 2




          at most an “abbreviated deferential review,” or a “quick look,” before approving
          them.

Id. at 15 (citation omitted and emphasis in original). The Court rejected that proposition:

          To the extent [the NCAA] means to propose a sort of judicially ordained immunity
          from the terms of the Sherman Act for its restraint of trade—that we should
          overlook its restrictions because they happen to fall at the intersection of higher
          education, sports, and money—we cannot agree. This Court has regularly refused
          materially identical requests from litigants seeking special dispensation from the
          Sherman Act on the ground that their restraints of trade serve uniquely important
          social objectives beyond enhancing competition.

Id. at 22.

       Neither FIFA nor U.S. Soccer are advocating for any sort of truncated rule of reason
analysis of any FIFA rule or policy. Rather, the issue here is much more fundamental: whether,
beyond normal rules compliance by a FIFA national federation, Relevent has alleged any facts
suggesting that there was some anticompetitive agreement—horizontal or vertical—between FIFA
and U.S. Soccer, or any of the other thousands of FIFA confederations, national federations,
leagues, and teams to boycott Relevent’s desired soccer matches. As described in U.S. Soccer’s
motion to dismiss, reply brief, and at oral argument, Relevent has not even alleged such an
unlawful agreement.

          Alston is therefore of no help to Relevent on Defendants’ motions to dismiss.


                                               Respectfully submitted,

                                               /s/ Lawrence E. Buterman
                                               Lawrence E. Buterman
                                               of LATHAM & WATKINS LLP

                                               Counsel for Defendant United States Soccer
                                               Federation, Inc.
